             Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



LAJARVIS LOVE AND JOSHUA LOVE,                              Index No. ______________
                               Plaintiffs,                  COMPLAINT
         v.
PAUL WEST; SAINT FRANCIS OF ASSISI                          JURY TRIAL DEMANDED
SCHOOL; CATHOLIC DIOCESE OF
JACKSON; FRANCISCAN BROTHERS OF
BROOKLYN; FRIARS OF ASSUMPTION
BVM PROVINCE, INC.; AND JAMES
GANNON,
                               Defendants.


       Plaintiffs, LaJarvis Love and Joshua Love, by and through undersigned counsel, bring this

action under federal and state law against Defendants, as defined below, for personal injury.

Plaintiffs further seek a declaratory judgment under the Declaratory Judgment Act and Rule 57 of

the Federal Rules of Civil Procedure. See 28 U.SC. § 2201(a). Plaintiffs, upon personal knowledge

and upon information and belief, state as follows:


       I.      INTRODUCTION

       1.      This civil action comes to this Court as a result of a systemic pattern of child

molestation and abuse, and sexual assault and exploitation resulting in settlement agreements

obtained through undue influence, mistake and other affirmative defenses to their formation and

enforcement. The confidentiality provisions contained in the disputed agreements were intended

to silence Plaintiffs and in direct contradiction to the Catholic Church’s Charter for the Protection




                                                 1
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 2 of 30



of Children and Young People.1

        II.      PARTIES

        2.       Plaintiff, LaJarvis Love (“Plaintiff” or “LaJarvis”), is an adult citizen of the United

States and is domiciled in the town of Senatobia in Tate County, Mississippi.

        3.       Plaintiff, Joshua Love (“Plaintiff” or “Joshua”), is an adult citizen of the United

States and is domiciled in the town of Greenwood in LeFlore County, Mississippi.

        4.       Defendant, Paul West (“West”), is an adult citizen of the United States and, upon

information and belief, is domiciled in the town of Greenville in the State of Wisconsin, Outagamie

County.

        5.       Defendant, Saint Francis of Assisi School (“St. Francis”), is organized and/or

existing under the laws of the State of Mississippi and is located at 2607 Highway 82 East,

Greenwood, Mississippi, LeFlore County.

        6.       Defendant, Catholic Diocese of Jackson (“Diocese of Jackson”), is organized

and/or existing under the laws of the State of Mississippi and located at 237 East Amite, Jackson,

Mississippi, Hinds County.

        7.       Defendant, Franciscan Brothers of Brooklyn (“Franciscan Brothers”), formally

known as the Congregation of the Religious Brothers of the Third Order Regular of St. Francis, is

organized and/or existing under the laws of the State of New York and located at 135 Remsen

Street, Brooklyn, New York, Kings County.

        8.       Defendant, James Gannon (“Gannon”), is an adult citizen of the United States and,

upon information and belief, is domiciled in the State of Wisconsin, Milwaukee County.

        9.       Defendant, Friars of Assumption BVM Province, Inc. (“Franciscan Friars BVM”),


    1
     See http://www.usccb.org/issues-and-action/child-and-youth-protection/upload/Charter-for-the-Protection-of-
Children-and-Young-People-2018-final.pdf. (Last viewed November 18, 2019).

                                                        2
             Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 3 of 30



known as the Franciscan Friars, is organized and/or existing under the laws of the State of

Wisconsin and is located at 9230 West Highland Park Avenue, Franklin, Wisconsin, Milwaukee

County. The Franciscan Friars have staffed St. Francis for over 60 years.

       10.     Defendants, Brother Paul West, Saint Francis of Assisi School, Catholic Diocese

of Jackson, Franciscan Brothers of Brooklyn, James Gannon, and Friars of Assumption BVM

Province, Inc. are collectively referred to as the “Defendants.”

       11.     Between June 1993 and November 1998, West, served as a Brother at St. Francis

under the direction and supervision of the Diocese of Jackson.

       12.     At all relevant times, Diocese of Jackson, controlled, directed, managed, oversaw

and operated parishes, churches or schools of the Catholic Church, including St. Francis.

       13.     At all relevant times, St. Francis, employed, managed, supervised, directed and/or

controlled each and every Brother and/or Cleric assigned to work in parishes, churches or schools

of the Catholic Church, including West.

       14.     At all relevant times, Diocese of Jackson, employed, managed, supervised, directed

and/or controlled each and every Brother and/or Cleric assigned to work in parishes, churches or

schools of the Catholic Church, including West during his time while serving as a Brother at St.

Francis.

       15.     At all relevant times, each and every Brother and/or Cleric assigned to St. Francis

by Diocese of Jackson, including West and Brother Don Lucas, were agents, representatives,

managers, directors and/or employees of St. Francis.

       16.     At all relevant times, each and every Brother and/or Cleric assigned to the Diocese

of Jackson, including West and Brother Don Lucas, were also agents, representatives, managers,

directors and/or employees of the Diocese of Jackson operating under the purview and subject to



                                                 3
             Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 4 of 30



the supervision, rules, policies and procedures of the Diocese of Jackson.

       17.     At all relevant times, each and every Brother and/or Cleric assigned to the Diocese

of Jackson by Franciscan Friars BVM, including West and Brother Don Lucas, were agents,

representatives, managers, directors and/or employees of Franciscan Friars BVM.

       18.     At all relevant times, each and every Brother and/or Cleric assigned to the

Franciscan Brothers by Franciscan Friars BVM were agents, representatives, managers, directors

and/or employees of the Franciscan Brothers.

       19.     At all relevant times, each and every Brother and/or Cleric assigned to the

Franciscan Brothers by Franciscan Friars BVM were agents, representatives, managers, directors

and/or employees of the Franciscan Friars BVM.

       20.     At all relevant times, the Franciscan Brothers operated Camp Alvernia, a summer

camp in Centerpoint, New York and are subject to the authority of the Catholic Church, Holy See.

       21.     Gannon was the leader, otherwise known as the Provincial Minister, of the

Franciscan Friars BVM.

       22.     At all relevant times, Franciscan Friars BVM, employed, managed, supervised,

directed and/or controlled each and every Brother and/or Cleric assigned to work in parishes,

churches or schools of the Catholic Church, including Gannon.

       23.     At all relevant times, Gannon was an agent, representative, manager, director and/or

employee of St. Francis, Diocese of Jackson, and the Franciscan Friars BVM.

       24.     The Franciscan Friars BVM have staffed the St. Francis for over 60 years, including

West who served as principal and fourth grade teacher, from 1993 to 1998.




                                                4
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 5 of 30



       III.    JURISDICTION AND VENUE

       25.     This Court has subject matter jurisdiction over this action in accordance with 28

U.S.C. § 1331 based upon federal claims asserted pursuant to 18 U.S.C. § 2255.

       26.     Pursuant to 18 U.S.C. § 2255, any person who, while a minor, was a victim of

certain federal statutory violations as alleged herein may sue in any appropriate United States

District Court for a violation of federal claims under 18 U.S.C. § 2421. See 18 U.S.C. § 2255.

       27.     Pursuant to 18 U.S.C. § 2255, any person who, while a minor, was a victim of

certain federal statutory violations as alleged herein may sue in any appropriate United States

District Court for a violation of federal claims under 18 U.S.C. § 2241(c). See 18 U.S.C. § 2255.

       28.     This is a civil action alleging, inter alia, violations of 18 U.S.C. § 2421 and 18

U.S.C. § 2241(c).

       29.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367, as the state law claims are so related to Plaintiffs’ federal law claims that the

claims form part of the same case or controversy.

       30.     Venue is proper within this District Court as this District Court is a judicial district

where Defendants are subject to personal jurisdiction in accordance with 28 U.S.C. § 1391(b)(2),

as well as N.Y. C.P.L.R. § 302, the New York Long-Arm statute.

       31.     Pursuant to N.Y. C.P.L.R. § 302, this Court can exercise personal jurisdiction over

the Defendants as a result of Defendants committing tortious acts within New York. See N.Y.

C.P.L.R. § 302.

       32.     Pursuant to N.Y. C.P.L.R. § 302, this Court can exercise personal jurisdiction over

the Defendants as a result of Defendants committing tortious acts outside of New York causing

injury to Plaintiffs within New York. See N.Y. C.P.L.R. § 302.



                                                  5
             Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 6 of 30



       33.     Defendants have consensually submitted to the jurisdiction of New York and have

purposefully availed themselves of the privilege of conducting acts in New York and, thus,

invoking the benefits and protections of the laws in New York; New York has an equally strong

interest in protecting and assuring the safety of persons within its State, especially minor children.

       34.     In or about the summer of 1995, West drove Plaintiffs across states lines from

Mississippi to New York wherein tortious acts alleged herein were committed in New York.

       35.     West’s excursions from Mississippi to the summer camp in New York were, on

information and belief, continuous and systematic during the time period he was a Brother at St.

Francis.

       36.     Defendants’ tortious acts of child sexual abuse and trafficking were purposefully

directed at the State of New York.

       37.     Defendants’ tortious acts of child sexual abuse and trafficking, including those in

New York, are the subject of this civil action.

       38.     Plaintiffs’ claims alleged herein arose, in part, out of Defendants’ persistent course

of conduct in the State of New York.

       39.     West committed intentional acts of sexual, physical, and emotional abuse against

the Plaintiffs in the State of New York, including this District.

       40.     Amongst many places, West abused Plaintiffs at a hotel in New York City during

an overnight stay after West travelled with Joshua from Mississippi to New York to pick-up

LaJarvis from a stay at Camp Alvernia.

       41.     The conduct and contacts of West in the State of New York is imputed to the other

named Defendants herein liable for negligently and recklessly supervising and managing West

who allowed West to commit these horrific acts of abuse in this District, providing him with the



                                                  6
                 Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 7 of 30



means and opportunity to commit such acts, and intentionally thwarting legal action by the

Plaintiffs through Defendants’ persuasion and dominant position of authority over Plaintiffs

           42.    The conduct and contacts of Defendants, Franciscan Brothers and West, are

imputed to all Defendants as agents of the Defendants for purposes of minimum contacts necessary

for this Court to exercise personal jurisdiction over Defendants under the New York Long-Arm

statute.

           43.    At all relevant times, Defendants reasonably expected, or should have reasonably

expected, that their tortious acts would have consequences in the State of New York.

           44.    As a result of these tortious acts of child sexual abuse and trafficking in the State

of New York, it is reasonable for all Defendants to anticipate being subject to litigation in New

York and for this Court to exercise personal jurisdiction over Defendants as comporting with fair

play and substantial justice.

           IV.    BACKGROUND AND FACTS

           45.    Plaintiffs, LaJarvis Love and Joshua Love, are cousins who grew up in a section of

Greenwood, Mississippi called Baptist Town, a small town in the Mississippi Delta.

           46.    Plaintiffs grew up in very hard times and shared a small, three bedroom home with

numerous members of their extended family in Greenwood, Mississippi.

           47.    Plaintiffs were raised by their grandmother, Lou Alice Bolden (“Miss Lou”), who

was the matriarch of Plaintiffs’ family and who wanted a positive life for Plaintiffs as Plaintiff,

Joshua’s mother was addicted to drugs and his father had drifted away from home; Miss Lou cared

for Plaintiffs, and paid for tuition and school uniforms for Plaintiffs.

           48.    All of Miss Lou's five grandchildren were baptized in the Catholic Church and

attended St. Francis church in Greenwood, Mississippi.



                                                    7
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 8 of 30



        49.     The family's hardships presented the opportunity for exploitation and abuse.

        50.     At all relevant times, the Diocese of Jackson operated 23 schools and 101 parishes

and missions in the Mississippi area, including St. Francis.

        51.     At all relevant times, St. Francis is, and was, a Roman Catholic parochial school

within and under the authority and control of the Diocese of Jackson.

        52.     The Diocese of Jackson’s website identifies West and Brother Don Lucas (who also

abused Plaintiffs) as being credibly accused of child sex abuse.2

        53.     The Diocese of Jackson’s website identifies West as being a member of the ministry

of the Diocese of Jackson.3

        54.     The Order of Friars Minor is one of the three Franciscan First Orders within

the Catholic Church, acting under the authority, auspices and at the direction of the Catholic

Church.

        55.     The Franciscan Orders were established in the early 13th century by St. Francis to

evangelize and work among the poor; Franciscan Friars BVM, based in Wisconsin, have been

traveling to Mississippi in their trademark brown robes and sandals to fulfill that mission among

the Delta's African-American citizens since the early 1950’s.

        56.     Like other religious order priests and brothers, the Franciscan Friars BVM report

to their order's leaders in the U.S. and at the Vatican. They are subject to bishops' authority and

direction in parish work.

        57.     Just 3% of American Catholics are of African-American descent but the percentage

in Mississippi is higher, in part, because of missionary work by the Franciscan Friars BVM. The



    2
      See http://2o1bb93uvms11ppwm32hemxj-wpengine.netdna-ssl.com/wp-
content/uploads/2019/08/Statement_PaulWest_docs_FINAL.pdf (Last viewed November 18, 2019).
    3
      Id.

                                                   8
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 9 of 30



church lists 26 parishes in the Diocese of Jackson, out of 101, where African-Americans have a

significant presence.

        V.      FACT-SPECIFIC ALLEGATIONS

        58.     Through his position at, within, or for the other Defendants, West was put in direct

contact with Plaintiffs, minor parishioners of the Diocese of Jackson and elementary school

students at St. Francis.

        59.     West, and, ultimately, Brother Donald Lucas, groomed Plaintiffs for sexual

exploitation by offering to pay them money to work on the weekends at St. Francis doing yard

work or cleaning up the church and school, which seemed like an act of generosity.

        60.     Plaintiffs, as boys, would alternate weekends doing work at St. Francis and never

worked together at the same time providing West the opportunity to commit acts of exploitation

and abuse.

        61.     As part of his effort of coercion over Plaintiffs, West would end the day with a meal

at McDonald's or Pizza Hut for Plaintiffs, even on occasions driving Plaintiffs home with a stack

of food for Plaintiffs’ entire family.

        62.     West, as Joshua’s fourth-grade teacher, and, later, the school principal, encouraged

Joshua by telling him he was a good student with a bright future; however, this special treatment

soon led to repeated sexual assaults.

        63.     Joshua had difficulties in school and, in fact, had failed reading in the 3rd grade.

        64.     Joshua’s reading comprehension presented a further opportunity for exploitation

and abuse.

        65.     While Joshua was in the fourth grade, West would take him to the empty school

cafeteria where he would order him to drop his pants and bend over a railing while he "whupped"



                                                  9
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 10 of 30



him offering the choice of being beaten or molested.

        66.     On some occasions, West demanded that Joshua allow him to fondle Joshua’s bare

penis or else be “whupped” by West.

        67.     LaJarvis experienced the same abuse; while in school, West took LaJarvis into the

men's bathroom at the school, took his penis out of his pants and underwear and ordered the young

boy to hold West’s penis while he urinated.

        68.     Additionally, West also showed LaJarvis child pornography on a computer in his

office at St. Francis.

        69.     In 1995, when Joshua was in fifth grade and La Jarvis was in sixth, Brother Don

Lucas (“Lucas”) arrived at St. Francis and began working as a cook.

        70.     As part of his effort to begin his coercion and persuasion over Plaintiffs, Brother

Don Lucas asked Joshua and LaJarvis what West was doing to them in a perceived act of caring.

        71.     Brother Don Lucas quickly took an interest in Joshua who he too began sexually

molesting.

        72.     That summer, West continued his campaign of abuse at Camp Alvernia in New

York.

        73.     During one of these summer excursions to New York, West was teaching Joshua

how to float on his back in a motel swimming pool on the trip to New York and pushed Joshua’s

head under water. When Joshua came up gasping, West threatened to drown Joshua if he ever told

anyone he was being sexually assaulted.

        74.     West drove LaJarvis from Mississippi to New York to take him to Camp Alvernia.

During this excursion, West drugged LaJarvis and sexually molested him on the way and during

the trip back, including inside the car within New York State limits.



                                                10
             Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 11 of 30



       75.     West drove back to Mississippi leaving LaJarvis at Camp Alvernia for a period of

time. West drove Joshua to pick up LaJarvis from Camp Alvernia and after picking up LaJarvis,

the three of them stayed together in a hotel in lower Manhattan.

       76.     While at the Manhattan hotel, similar to other stops along the way (as well as in the

car), West separately abused Plaintiffs, raping and sexually assaulting them, making them perform

sex acts on him, and encouraging them to perform sex acts with each other.

       77.     Plaintiffs were repeatedly sexually abused by West at St. Francis in Greenwood,

Mississippi, in New York, in Wisconsin, and at other locations while traveling with West.

       78.     West used these encounters, gained through his position of authority at St. Francis

which granted him access to Defendants’ young parishioners and students, including Plaintiffs,

while in fourth, fifth and sixth grades, to sexually assault, sexually abuse, and/or have sexual

contact with minors, including Plaintiffs, in violation of federal and state laws, including the laws

of the State of New York.

       79.     At all times material hereto, West was under the employment, management,

supervision, direction and/or control of Defendants, St. Francis, Diocese of Jackson, Franciscan

Brothers, and Franciscan Friars BVM, directly or indirectly.

       80.     Defendants, St. Francis, Diocese of Jackson, Franciscan Brothers, Gannon, and

Franciscan Friars BVM, knew, and/or reasonably should have known, and/or knowingly

condoned, and/or covered up, the inappropriate and unlawful sexual activities of West, who

sexually abused Plaintiffs.

       81.     Defendants, St. Francis, Diocese of Jackson, Franciscan Brothers, Gannon, and

Franciscan Friars BVM, had the responsibility to manage, supervise, control and/or direct Brothers

and Clerics, including West and Brother Don Lucas, who served at St. Francis, and specifically



                                                 11
             Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 12 of 30



had a duty not to aid, encourage and/or assist Brothers and Clerics, including West and Brother

Don Lucas, to commit acts of sexual assaults and abuse of children by allowing, assigning,

maintaining, and/or appointing them to positions within St. Francis having access to minors.

       82.     Defendants, St. Francis, Diocese of Jackson, Franciscan Brothers, Gannon, and

Franciscan Friars BVM had a duty to the Plaintiffs to ensure that Defendants did not offer

opportunities for Brothers and Clerics, including West and Brother Don Lucas, to commit acts of

sexual assaults and abuse of vulnerable minor children.

       83.     Defendants, St. Francis, Diocese of Jackson, Franciscan Brothers, Gannon, and

Franciscan Friars BVM knew, and/or should have known, that West used his position at St. Francis

to assault and abuse minor children, including Plaintiffs, and to form an acquaintance that could

be, and was, used to provide opportunities to exploit minor children for sexual abuse.

       84.     In or about March of 2018, LaJarvis reported the abuse he suffered as a child to the

Diocese of Jackson; thereafter, one of the Brothers from St. Francis contacted Gannon, provincial

minister for the Franciscan Friars BVM, regarding the reported abuse.

       85.     Gannon contacted LaJarvis and provided counseling to LaJarvis by placing him in

contact with the victim’s assistance coordinator, Valerie McClellan (“McClellan”).

       86.     McClellan, ultimately, began seeing LaJarvis as his therapist in her capacity as a

licensed Mississippi therapist and counselor, and diagnosed LaJarvis as suffering from post-

traumatic stress disorder due to the abuse he suffered at the hands of West.

       87.     After contacting LaJarvis, in addition to counselling with McClellan, Gannon

promised to help him with travel costs such as gas money, home renovation and repair expenses,

tuition for vocational school in auto mechanics, financial support for LaJarvis’ lawn care business,

and setting up financial accounts for LaJarvis’ future.



                                                12
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 13 of 30



        88.        Separately, Miss Lou saw a bulletin report about the abuse perpetuated by West

and informed Joshua; upon realizing that another individual had successfully come forward,

Joshua reported the abuse he suffered as a child to McClellan whose number was provided in the

bulletin report.

        89.        McClellan began seeing Joshua as his therapist in her capacity as a licensed

Mississippi therapist and counselor, and diagnosed Joshua as suffering from post-traumatic stress

disorder due to the abuse he suffered at the hands of West and Brother Don Lucas.

        90.        McClellan put Joshua in contact with Gannon who told Joshua that he would

provide for Joshua and promised to set aside funds for Joshua’s future.

        91.        McClellan and Gannon met with Joshua, and McClellan explicitly promised Joshua

that she would help him get his life back together.

        92.        McClellan and Gannon made it clear to LaJarvis and Joshua that they were in

constant contact with one another.

        93.        After gaining Plaintiffs’ trust and fully understanding their vulnerabilities and

defects, McClellan and Gannon began separately brokering a confidential compromise and

settlement with Plaintiffs on behalf of Defendants, West, St. Francis, Diocese of Jackson and

Franciscan Friars BVM, to settle claims of sexual assault and abuse.

        94.        During the time McClellan and Gannon brokered a confidential compromise and

settlement with Plaintiffs, McClellan acted in her official capacity as a Victims Assistance

Coordinator with the Diocese of Jackson while also providing counseling as a licensed therapist

to Plaintiffs and knowing the full extent of their mental susceptibility, suggestibility, and defect as

a result of the abuse they suffered as children.

        95.        During the time McClellan and Gannon brokered a confidential compromise and



                                                   13
                 Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 14 of 30



settlement with Plaintiffs, Gannon acted in his official capacity as the provincial minister for the

Franciscan Friars BVM while knowing the full extent of their mental susceptibility, suggestibility,

and defect as a result of the abuse they suffered as children.

          96.      McClellan and Gannon first met with Joshua and Miss Lou, and encouraged him to

initially settle his claims for $10,000, then for $15,000, and discouraged Joshua from hiring a

lawyer.

          97.      During this initial meeting between McClellan, Gannon, Joshua and Miss Lou, it

was understood among the group that Joshua could not read and, therefore, was not able to

understand the terms of the settlement other that the settlement amount.

          98.      When Joshua questioned the meager amount, McClellan told him that hiring a

lawyer would result in the lawyer taking “all the money” and, therefore, Joshua would end up with

much less.

          99.      Joshua left the meeting without settling any claims and informed McClellan that

$10,000 was not sufficient.

          100.     After speaking with Gannon, McClellan informed Joshua that the agreement would

be re-written for $15,000.

          101.     Joshua, ultimately, entered into a settlement agreement for $15,000 without

understanding the nature and scope of what he had agreed to.

          102.     Upon learning that Joshua was receiving a settlement, LaJarvis met with Gannon

along with his wife and three children.

          103.     Gannon encouraged LaJarvis to settle his claims for $15,000, and discouraged

LaJarvis from hiring a lawyer.

          104.     Additionally, Gannon promised to continue to assist LaJarvis in the other manners



                                                  14
               Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 15 of 30



he was previously being assisted in including treatment, counselling and expenses.

        105.     LaJarvis, ultimately, entered into a settlement agreement for $15,000 without

understanding the nature and scope of what he had agreed to.

        106.     McClellan and Gannon deceptively told Joshua and LaJarvis that a prospective

settlement agreement was their only potential option for legal recourse against West due to the

passage of time.

        107.     Neither of the Plaintiffs fully understood the scope and terms of the agreement;

additionally, Joshua did not understand the agreement due to his limited ability to read.

        108.     McClellan and Gannon also made representations to Joshua and LaJarvis as to their

ability to report criminal acts and bring civil claims against West and the other Defendants,

indicating that too much time had passed pursue any claim.

        109.     McClellan and Gannon, as agents of the other Defendants and in positions of power

and control over the vulnerable Plaintiffs, persuaded Plaintiffs to sign the confidential settlement

agreements without encouraging them to seek independent legal counsel and giving them an

opportunity to do so.

        110.     McClellan and Gannon both knew that Joshua and LaJarvis were in severe financial

distress when they presented them with the settlement agreement and knew their bargaining power

was far superior to the Plaintiffs.

        111.     McClellan and Gannon both knew, or should have known, that Joshua and LaJarvis

did not fully understood the scope and terms of the agreement; additionally, McClellan and

Gannon both knew or should have known that Joshua did not understand the agreement due to his

limited ability to read.

        112.     Gannon promised that he had Plaintiffs’ best interests in mind and would continue



                                                15
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 16 of 30



to help them financially in excess of the settlement amount after each of them entered into the

settlement agreement.

       113.     Under the persistent influence of Gannon and with little means to hire independent

counsel, Joshua signed a purported settlement agreement in November of 2018.

       114.     In the settlement agreement, the parties are listed as being Joshua Love, Franciscan

Friars, and the Friars of Assumption BVM Province, Inc.

       115.     The agreement states that Joshua is to be paid $15,000 in exchange for his release

of claims against “Br. West, Br. Lucas, and the Province.”

       116.     LaJarvis signed a similar document in January 2019 under the same persistent

influence of Gannon and with little means to hire independent counsel; in the settlement

agreement, the documents purport to include a number of unnamed individuals and related entities

as being released parties.

       117.     McClellan and Gannon met and negotiated with Joshua separate from LaJarvis and

vice versa.

       118.     Once Joshua signed the agreement, McClellan ceased all contact with Joshua

despite their therapeutic relationship and Joshua’s reliance on McClellan for counseling and

support.

       119.     Plaintiffs dispute the formation and enforcement of any purported settlement

agreements and maintain that the settlement agreements were entered into through undue

influence, mistake and were unconscionable.

       120.     Plaintiffs have suffered severe personal physical and psychological injuries and

damages as a result of Defendants’ actions, as well as other damages related thereto, as a result of

their repeated childhood sexual abuse.



                                                 16
               Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 17 of 30



        121.     As a direct result of Defendants’ conduct described herein, Plaintiffs have suffered,

and will continue to suffer, great pain of mind and body, severe and permanent emotional distress,

and physical manifestations of emotional distress.

        122.     Plaintiffs were prevented from obtaining the full enjoyment of life and have

incurred, and will continue to incur, expenses for medical and psychological treatment, therapy,

and counseling, and have incurred and will continue to incur loss of income and/or loss of earning

capacity.

        VI.      EQUITABLE TOLLING

        123.     Plaintiffs repeat and re-allege each and every allegation set forth in the preceding

paragraphs, as if fully set forth herein.

        124.     Plaintiffs were unable to bring a claim prior to 2018 because of the malfeasance of

the Defendants.

        125.     West applied an orchestration of fear and power to abuse Plaintiffs and, in doing

so, made them vulnerable to additional abuse.

        126.     West exerted his power and position of authority over Plaintiffs by instilling in

them an enduring fear of physical harm and general helplessness.

        127.     West expelled Joshua from school, repeatedly beat him in the school cafeteria until

the young boy relented, and explicitly threatened to kill Joshua if he ever told anyone about his

assaults.

        128.     In addition to brutal sexual assaults, West made sure his power over LaJarvis was

known and understood through repeated displays of physical cruelty and humiliation.

        129.     Through a constant fear of physical violence and a gross exploitation of a minor

child’s natural desire for attention, West indoctrinated Joshua and LaJarvis with a silent



                                                  17
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 18 of 30



submissiveness over a period of years.

       130.      Prior to 2018, the only individual Joshua told about the sexual assaults he suffered

at the hands of West was Brother Don Lucas – who was also sexually abusing Joshua at the time.

       131.      Brother Don Lucas told Joshua that West should be feared.

       132.      Brother Don Lucas died in 1999, and Joshua and LaJarvis believed that it was at

West’s hand.

       133.      Joshua and LaJarvis lived in constant fear of West until 2018 and believed that they

could not speak of the assaults by him that they endured without suffering further physical harm.

       134.      In 2018, LaJarvis was first able to report the abuse he suffered at the hands of West

after watching television coverage of a powerful man being prosecuted for sexual assault. Only

then, did LaJarvis see through the helplessness that had been cultivated in him by West.

       135.      Immediately, LaJarvis reported the abuses he suffered to the entity he believed had

power and control over the situation, St. Francis.

       136.      Instead of taking appropriate action, St. Francis and Gannon manipulated LaJarvis’

vulnerability to prevent him from taking legal action through their position of authority and control

over LaJarvis.

       137.      Gannon, acted in his official capacity as the provincial minister for the Franciscan

Friars BVM, told LaJarvis, in sum and substance, that he could not pursue any legal action against

West because too much time had passed and he was now an old man suffering from a fatal disease.

       138.      Joshua only considered coming forward once he learned through the St. Francis

school/church bulletin that someone else had reported to St. Francis being abused by West and had

not been killed for speaking out.

       139.      Thereafter, Joshua learned that LaJarvis was the individual who had reported the



                                                  18
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 19 of 30



sexual abuse to St. Francis and, for the first time, he was able to acknowledge the abuse he endured

and reported the abuse to St. Francis.

       140.     LaJarvis informed Joshua that West was now ill and could not hurt him anymore.

       141.     St. Francis, the Diocese of Jackson and Gannon then used their control and

influence over La Jarvis and Joshua to coerce them into not taking legal action in 2018.

       142.     Joshua and LaJarvis did not escape the power and control of the Defendants’

coercion until 2019 and could not have brought a claim prior to 2019.

       143.     On February 14, 2019, New York State enacted a statute providing for a one-year

retrospective window to commence civil actions, from August 14, 2019 until August 14, 2020, for

all previously time barred claims alleging a sexual offense as defined in Section 130 of the New

York State Penal Law against a person within the State of New York who are less than 18 years

of age, or any action commenced against any party whose intentional or negligent acts or omissions

are alleged to have resulted in the commission of said conduct.

       144.     The conduct of West, and indirectly by the other Defendants, through negligent acts

or omissions in New York, are sexual offenses as defined in Section 130 of the New York State

Penal Law.

       145.     At the time of the conduct at issue, Plaintiffs were both under age of 18.




                                                 19
               Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 20 of 30



        VII.     CAUSES OF ACTION

                                            COUNT I
                     18 U.S.C. § 2255 as to Violations of 18 U.S.C. § 2241(c)
                           As Against Defendant Brother Paul West

        146.     Plaintiffs repeat and re-allege each and every allegation set forth in the preceding

paragraphs, as if fully set forth herein.

        147.      Plaintiffs are victims of Aggravated Sexual Assault within the meaning of 18

U.S.C. § 2241(c) and are, therefore, entitled to bring a civil action under 18 U.S.C. § 2255.

        148.     In or about 1995, West drove Plaintiffs across states lines from Mississippi to New

York wherein he forced Plaintiffs to engage in numerous and repeated sex acts in violation of 18

U.S.C. § 2241(c).

        149.     West drove Plaintiffs across state lines with the intent of compelling Plaintiffs to

engage in numerous and repeated sex acts for West’s sexual gratification.

        150.     In or about 1995, Plaintiffs were minors and of the ages covered under 18 U.S.C. §

2241(c).

        151.     Plaintiffs have suffered substantial physical and psychological injuries as the result

of being sexually assaulted by West in violation of 18 U.S.C. § 2241(c).

        152.     West’s acts were the direct and proximate cause of Plaintiffs’ injuries.

        153.     By reason of the foregoing, Plaintiffs demand judgment against West for

compensatory damages and punitive damages, together with interest, costs of suit, attorneys’ fees

and all such other and further relief as this Court deems proper.




                                                   20
               Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 21 of 30



                                            COUNT II
                       18 U.S.C. § 2255 as to Violations of 18 U.S.C. § 2421
                            As Against Defendant Brother Paul West

        154.     Plaintiffs repeat and re-allege each and every allegation set forth in the preceding

paragraphs, as if fully set forth herein.

        155.      Plaintiffs are victims of violations of the Mann Act within the meaning of 18

U.S.C. § 2421 and are, therefore, entitled to bring a civil action under 18 U.S.C. § 2255.

        156.     In or about 1995, West drove Plaintiffs across states lines from Mississippi to New

York wherein he forced Plaintiffs to engage in numerous and repeated sex acts in violation of 18

U.S.C. § 2421.

        157.     West drove Plaintiffs across state lines with the intent of compelling Plaintiffs to

engage in numerous and repeated sex acts for West’s sexual gratification.

        158.     Plaintiffs have suffered substantial physical and psychological injuries as the result

of being sexually assaulted by West in violation of 18 U.S.C. § 2241(c).

        159.     West’s acts were the direct and proximate cause of Plaintiffs’ injuries.

        160.     By reason of the foregoing, Plaintiffs demand judgment against West for

compensatory damages and punitive damages, together with interest, costs of suit, attorneys’ fees

and all such other and further relief as this Court deems proper.

                                            COUNT III
                                    Negligence/Gross Negligence
                                     As Against All Defendants

        161.     Plaintiffs repeat and re-allege each and every allegation set forth in the preceding

paragraphs, as if fully set forth herein.

        162.     At all relevant times, with regard to the allegations contained herein, West was

under the supervision, employ, direction and/or control of Defendants, either directly or indirectly.



                                                   21
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 22 of 30



       163.     At all relevant times, Defendants, either directly or indirectly, owed Plaintiffs, as

minors, a duty to protect them from West’s sexual deviancy and the consequential damages, both

prior to and/or subsequent to West’s misconduct.

       164.     Defendants knew, should have known, or were negligent in not knowing, that West

posed a threat of sexual abuse to minor children.

       165.     The acts of West described hereinabove were undertaken, and/or enabled by,

and/or during the course, and/or within the scope of his respective employment, appointment,

assignment, and/or agency with the Defendants.

       166.     Defendants unreasonably failed to adequately supervise the activities of West,

unreasonably failed to enact proper procedures and regulations to prevent harm to minor children

through sexual abuse, unreasonably employed improper persons or instrumentalities in work

involving risk of harm to others, unreasonably permitted and/or intentionally failed and/or

neglected to prevent, negligent and/or grossly negligent conduct and/or allowed other tortious

conduct by persons, whether or not their servants and/or agents and/or employees, with

instrumentalities under their control, unreasonably gave improper or ambiguous orders, and

allowed the acts of omission and/or commission and/or any or all of the allegations set forth in

this Complaint, to occur.

       167.     Defendants willful, wanton, grossly negligent and/or negligent act(s) of

commission and/or omission, resulted directly and/or proximately in the damage set forth herein.

       168.     At all times material hereto, Defendants were willful, wanton, malicious, reckless,

and outrageous in their disregard for the rights and safety of Plaintiffs, which amounted to conduct

equivalent to criminality.

       169.     Defendants willful, wanton, grossly negligent and/or negligent act(s) of



                                                 22
                 Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 23 of 30



commission and/or omission, resulted directly and/or proximately in the damage set forth herein.

          170.     As a direct and proximate result of said conduct, Plaintiffs have suffered the

injuries and damages described herein.

          171.     By reason of the foregoing, Plaintiffs demand judgment against each Defendant,

individually, jointly and severally for compensatory damages and punitive damages, together with

interest, costs of suit, attorneys’ fees and all such other and further relief as this Court deems

proper.

                                             COUNT IV
                              Negligent Infliction of Emotional Distress
                                     As Against All Defendants

          172.     Plaintiffs repeat and re-allege each and every allegation set forth in the preceding

paragraphs, as if fully set forth herein.

          173.     As described above, the actions of Defendants, their predecessors and/or

successors, agents, servants and/or employees were conducted in a negligent and/or grossly

negligent manner.

          174.     Defendants’ actions and/or inactions endangered Plaintiffs’ safety and caused them

to fear for their own safety and suffer harm.

          175.     As a direct and proximate result of Defendants’ actions and/or inactions which

included, but were not limited to, negligent and/or grossly negligent conduct, Plaintiffs suffered

the severe injuries and damages described herein, including but not limited to mental and

emotional distress.

          176.     By reason of the foregoing, Plaintiffs demand judgment against each Defendant,

individually, jointly and severally for compensatory damages and punitive damages, together with

interest, costs of suit, attorneys’ fees and all such other and further relief as this Court deems



                                                    23
                 Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 24 of 30



proper.

                                               COUNT V
                              Intentional Infliction of Emotional Distress
                               As Against Defendant Brother Paul West

          177.     Plaintiffs repeat and reallege each and every allegation set forth in paragraphs

above, as if fully set forth herein.

          178.     West committed acts of sexual abuse against LaJarvis and Joshua in New York

when they were minor children, as alleged herein. West’s conduct was extreme and outrageous,

and intentionally caused them to suffer extreme emotional distress and mental anguish that is

ongoing.

          179.     As a direction and proximate result of the abuse at the hands of West, Plaintiffs

have suffered injuries and damages described herein.

          180.     By reason of the foregoing, Plaintiffs demand judgment against West for

compensatory damages and punitive damages, together with interest, costs of suit, attorneys’ fees

and all such other and further relief as this Court deems proper.

                                            COUNT VI
                   Sexual Abuse in Violation of New York Penal Law Section 130
                            As Against Defendant Brother Paul West

          181.     Plaintiffs repeat and re-allege each and every allegation set forth in the preceding

paragraphs, as if fully set forth herein.

          182.     West sexually assaulted, sexually abused, and/or had sexual contact with Plaintiffs

in violation of the laws of the State of New York. See N.Y. Penal Law Section 130.

          183.     By repeatedly sexually assaulting, sexually abusing, and/or having sexual contact

with Plaintiffs, West placed Plaintiffs in imminent and reasonable apprehension of harmful and

offensive contact.



                                                    24
               Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 25 of 30



        184.     By repeatedly sexually assaulting, sexually abusing, and/or having sexual contact

with Plaintiffs, West acted so as to cause repeated unjustified, harmful and offensive physical

contact with Plaintiff.

        185.     As a direct and proximate result of West’s conduct, Plaintiffs have suffered the

injuries and damages described herein.

        186.     By reason of the foregoing, Plaintiffs demand judgment against West for

compensatory damages and punitive damages, together with interest, costs of suit, attorneys’ fees

and all such other and further relief as this Court deems proper.

                                             COUNT VII
                                        Rescission of Contract
                                       As Against All Defendants

        187.     Plaintiffs repeat and reallege each and every allegation set forth in paragraphs

above, as if fully set forth herein.

        188.     Plaintiffs dispute the formation and enforcement of any purported settlement

agreements and maintain that the settlement agreements were entered into through undue

influence, mistake and were unconscionable.

        189.     Gannon and McClellan used their dominant positions of authority over Plaintiffs to

unfairly persuade and coerce Plaintiffs to enter into the settlement agreements.

        190.     Gannon and McClellan persuasion coupled with Plaintiffs lacked understanding of

the terms of the agreement at the time the agreement was signed due to their limited ability to read

prevented Plaintiffs from exercising free and competent judgment as to whether to enter into such

contracts.

        191.     Plaintiffs were mistaken as to what covered conduct was included in the settlement

agreements.



                                                  25
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 26 of 30



       192.     The settlement agreements covered conduct section describe “trips” on which

Joshua and LaJarvis were abused by West, but the agreements were ambiguous without

specifically naming the dates and locations of the trips and did not specify whether the “trips” to

New York were contemplated in the settlement agreement term.

       193.     Neither Joshua nor LaJarvis understood what the covered conduct in their

settlement agreements included.

       194.     Given the extensive and systematic control and coercion over Plaintiffs by Gannon

and McClellan, the settlement agreements were so unfair, entered into through grossly unequal

bargaining power, and shock the conscience of any reasonable person.

       195.     The settlement agreements should be invalidated as a result of the affirmative

defenses to contract of undue influence and mistake.

       196.     The settlement agreements should not be enforced as a result of the affirmative

defense of unconscionability.

       197.     Neither Joshua nor LaJarvis would have signed the agreement if they had been able

to exercise free and competent judgment as to what they were agreeing to.

       198.     The grossly unequal bargaining power by and among Plaintiffs, Gannon and

McClellan prevents enforcement of the settlement agreements.

       199.     The settlement agreements should be invalidated as a result of the affirmative

defenses to the formation of the contract of undue influence and mistake, and the affirmative

defenses to enforcement of the contract of unconscionability.

       200.     As a result such affirmative defenses, the settlement agreements, and the terms

contained within it, are legally invalid and void.




                                                 26
               Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 27 of 30



        201.      By reason of the foregoing, Plaintiffs demand rescission of the settlement

agreements and all such other and further relief as this Court deems proper.

                                      COUNT VIII
  Declaratory Judgment that Plaintiffs Never Formed the Subject Settlement Agreements
                               As Against All Defendants

        202.      Plaintiffs repeat and reallege each and every allegation set forth above as if fully

set forth herein.

        203.      Plaintiffs never formed agreements to settle claims with Defendants as the

settlement agreements were obtained through unfair persuasion by Gannon and McClellan over

the Plaintiffs.

        204.      McClellan, as Plaintiffs counselor and therapist, knew the full extent of Plaintiffs

mental susceptibility as a result of the abuse they suffered as children and used her position of

authority to assert her dominant position during the course of the negotiations that led to the

settlement agreements.

        205.      McClellan also provided direct counseling to Plaintiffs as a licensed therapist,

including during the time period the subject agreements were brokered.

        206.      Gannon, as a representative of Defendants and knowing Plaintiffs were in a dire

financial condition and lacked a understanding of the agreement terms, used his position of

authority to assert his dominant position during the course of the negotiations that led to the

settlement agreements.

        207.      Gannon and McClellan improperly provided legal advice to Joshua and LaJarvis

concerning their ability (or lack thereof) to bring legal action against West in order to influence

them to sign the subject settlement agreements.

        208.      Plaintiffs never formed agreements to settle claims with Defendants as Plaintiffs



                                                   27
               Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 28 of 30



were mistaken as to essential elements of the settlements and did not bear the risk such mistakes

in the settlement agreements.

        209.     Plaintiffs were mistaken as to what covered conduct was included in the settlement

agreements and did not understand the covered conduct terms of the settlement agreements.

        210.     The settlement agreements describe “trips” on which Joshua and LaJarvis were

abused by West, but the agreements were ambiguous without specifically naming the dates and

locations of the trips and did not specify whether the “trips” to New York were contemplated in

the settlement agreement term.

        211.     Pursuant to 28 USC §2201(a), Plaintiffs seek a declaratory judgment that Plaintiffs

never formed the subject settlement agreements and said settlement agreements are legally invalid,

void, and of no force.

                                      COUNT IX
     Declaratory Judgment that the Subject Settlement Agreements Are Unenforceable
                               As Against All Defendants

        212.     Plaintiffs repeat and reallege each and every allegation set forth above as if fully

set forth herein.

        213.     The settlement agreements are unenforceable as the settlement agreements were so

unfair that no reasonable person would have agreed to it.

        214.     Plaintiffs could not comprehend the terms of the settlement and were not provided

an opportunity to seek independent counsel.

        215.     The dominant authority of Gannon and McClellan over Plaintiffs in negotiating the

settlement agreements were offensive and shocks the conscience of any reasonable party to a

contract.

        216.     The dominant authority of Gannon and McClellan over Plaintiffs placed Plaintiffs



                                                  28
              Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 29 of 30



in a position of grossly uneven bargaining power in negotiating the settlement agreements with

Gannon and McClellan.

       217.     Such grossly uneven bargaining power were so unfair as to prevent enforcement

of the settlement agreements.

       218.     Pursuant to 28 USC §2201(a), Plaintiffs seek a declaratory judgment that the

settlement agreements are unenforceable as unconscionable.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, demand judgment against the Defendants on each cause of

action and pray that this Court grant the following relief:


       A.       Awarding compensatory damages in an amount to be proved at trial, but in any

                event in an amount that exceeds the jurisdictional limits of all lower courts which

                would otherwise have jurisdiction; extent permitted by law;

       B.       Awarding punitive damages to the extent permitted by law;

       C.       Awarding costs and fees of this action, including attorneys’ fees to the extent

                permitted by law;

       D.       Awarding pre-judgment and post-judgment interest to the extent permitted by law;

       E.       Entering a declaratory judgment that the purported settlement agreements are

                legally invalid, void, and of no force;

       F.       Entering a declaratory judgment that the purported settlement agreements are

                unenforceable; and

       G.       Awarding any such other and further relief as this Court may deem just and proper.




                                                  29
             Case 1:19-cv-10799 Document 1 Filed 11/21/19 Page 30 of 30



                                           JURY DEMAND

         Plaintiffs demand a trial by jury on all issues so triable.

Dated:           November 21, 2019
                 New York, New York

                                                         Respectfully Submitted,



                                                         /s/ Paul J. Pennock
                                                         Paul J. Pennock (PP-3315)
                                                         WEITZ & LUXENBERG, P.C.
                                                         700 Broadway
                                                         New York, NY 10003
                                                         Tel: (212) 558-5549
                                                         Email: ppennock@weitzlux.com

                                                         John Hawkins
                                                         Anticipating Pro Hac Vice Admission
                                                         HAWKINS LAW, P.C.
                                                         308 East Pearl Street
                                                         Post Office Box No. 24627
                                                         Jackson, MS 39225
                                                         Tel: (601) 969-9692
                                                         Email: john@hgattorneys.com

                                                         Attorneys for Plaintiffs




                                                   30
